Title: From Benjamin Franklin to Jane Mecom, 20 September 1768
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister,
London, Sept. 20. 1768
The last Letter I have received from you is dated May 11. I hope you continue well, tho’ ’tis so long since I have heard from you. As your good Friend Capt. Freeman has not been here this Summer, I am afraid his Sickness that you mention proved fatal to him,  which I shall be sorry to hear, as I had conceiv’d a great Esteem for him. I suppose the Dissolution of your Assembly will affect you a little in the Article of Boarders; but do not be discouraged. Your Debt to Mrs. Stevenson is paid, and she presents her kind Respects to you, and desires you will freely command her Service at any time. I cannot always conveniently send you the Pieces I write in the Papers here, for several Reasons; but will do it when I can. I send the Mezzotinto Print herewith. My Love to Cousin Jenny and all enquiring Friends, from Your affectionate Brother
B Franklin
 
Addressed: To / Mrs. Mecom / Hannover Street / Boston / per favour of / Mr Rogers